On Motion to Dismiss Appeal.
Appellant was convicted of manufacturing intoxicating liquor for beverage purposes and was sentenced to pay a fine and be imprisoned.
The state has moved to dismiss the appeal on the ground that there is not a bill *Page 241 
of exception in the record or an error in the proceedings. If we do not find any error in the proceedings, when the case has been finally submitted, we will not dismiss the appeal, but will affirm the verdict and sentence. We cannot dismiss the appeal on the ground that there is no apparent error in the proceedings, without thereby giving judgment on the validity of the proceedings. State v. Durane, 153 La. 1021, 97 So. 26.
The motion to dismiss the appeal is overruled.
                         On the Merits.